DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the second diameter” in line 41 which should read “the second diameter of the second balloon”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Claim 8 recites “between first balloon portion” in line 37 which should read “between the first balloon portion”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Claim 8 recites “the second diameter” in line 49 which should read “the second diameter of the second balloon”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Claim 17 recites “the second diameter” in line 15 which should read “the second diameter of the second balloon”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an opening” in line 38. It is unclear of the opening of line 38 is intended to be the same opening previously recited in line 19 or in addition to the opening of line 19. Clarification is required. For the purposes of examination, the openings in the stent are considered to be the same opening.
Claim 1 recites “the branch” in line 40. It is unclear if the branch of line 40 refers back to the branch extending from said body of line 21 or the branch associated with the bifurcation of line 39. Clarification is required.
Claim 8 recites “an opening” in line 45. It is unclear of the opening of line 45 is intended to be the same opening previously recited in line 19 or in addition to the opening of line 19. Clarification is required. For the purposes of examination, the openings in the stent are considered to be the same opening.
Claim 8 recites “the branch” in line 48. It is unclear if the branch of line 48 refers back to the branch extending from said body of line 21 or the branch associated with the bifurcation of line 47. Clarification is required.
Claim 17 recites “a catheter for delivering and positioning a stent” in line 3 in which the stent is only claimed in function. However, in lines 8-9, the claim recites “the balloon portions being positioned adjacent to the stent”, where the stent is positively claimed as part of the claimed invention. As such, it is unclear if the claim is directed to the sub-combination of the catheter or the combination of the catheter and the stent.
Claims 2-7, 9-16 and 18-20 depend from one of rejected claims 1, 8 or 17; therefore, are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davidson et al. (US 2004/0267352 A1) in view of Weber et al. (US 2007/0233270 A1) in view of van Moorlegem et al. (US 6,776,771 B2).
Regarding claim 1, Davidson discloses a device for delivering and expanding a stent to treat a bifurcation within a body lumen comprising: a stent (stent 12; Fig. 5) comprising: an expandable frame (strut frame of stent 12) having a longitudinal axis (16), said frame comprising: a first member (at least one circumferential band of struts 24 towards proximal or distal ends of the stent; Fig. 5) comprising a plurality of substantially parallel bands (adjacent bands of longitudinal strut portions 25) spaced along a longitudinal axis (Fig. 5), each band of said plurality of parallel bands comprising a plurality of substantially parallel first struts (as struts 25 are substantially parallel with respect to each other) and a plurality of substantially parallel second struts (as struts 27 are substantially parallel with respect to each other) with said frame in a collapsed configuration (Fig. 5; [0062]), each second strut of said plurality of second struts coupled between adjacent first struts of said plurality of first struts defining a plurality of first cells and a plurality of opposing second cells to facilitate expansion of said frame towards an expanded configuration (Fig. 5), said frame comprising a first area (area surrounding branch) having a first expansion ratio (expanded ratio outside of branch of bifurcation) such that said first area is configured to selectively expand in a radial direction to a first expanded configuration having a first diameter (cylindrical diameter; Fig. 7), and a plurality of second areas (areas surrounding branch portion 30) spaced about a circumference of a body of said frame, each second area of said plurality of second areas having a second expansion ratio (expanded ratio at branch 30) that is different (larger) from the first expansion ratio such that each second area of said plurality of second areas is configured to selectively expand in the radial direction to a second expanded configuration having a second diameter different from the first diameter (Fig. 7) and at least partially define an opening (opening in stent at branch 4) radially outward from said body of said frame when in the second expanded configuration (Fig. 7), the opening oriented to provide flow communication 13into a branch extending from said body of said frame (Fig. 7); a plurality of second members (connectors 26) coupled to said first member (Fig. 5), said plurality of first cells and said plurality of second cells positioned between adjacent second members (26) of said plurality of second members, at least one second member of said plurality of second members comprising a plurality of third struts (zigzag struts of 26; [0062]; Fig. 5) defining a plurality of third cells and a plurality of opposing fourth cells (cells between zigzag struts of 26) to facilitate expansion of said frame (Fig. 5), wherein each third strut of said plurality of third struts is coupled to an adjacent third strut at an acute angle (due to the zigzag pattern of 26; Fig. 5) with said frame in the collapsed configuration (Fig. 5), said at least one second member (26) configured to expand in a longitudinal direction generally perpendicular to the radial direction to facilitate expansion of said frame along the longitudinal axis (Figs. 5, 7); and a catheter (catheter 131) for delivering and positioning the stent (12) to a bifurcation (4) within a body lumen (Fig. 29), the catheter having a diameter (Fig. 29), a first balloon portion (proximal cylindrical portion of balloon 135) having a first diameter (Fig. 32), a second balloon portion (137) having a second diameter (Fig. 32), and a third balloon portion (distal cylindrical portion of balloon 135) having a third diameter (Fig. 32) with the catheter being positioned adjacent to the stent (Figs. 29-31), the catheter for being inflated to a predetermined configuration to expand the stent (Figs. 29-31), the second balloon portion for being positioned adjacent to the bifurcation with the second balloon portion being inflated to expand the cells of the stent adjacent to the second balloon portion to form an opening in the stent adjacent to the bifurcation to facilitate better flow into a branch associated with the bifurcation to prevent or limit a compromise or a closure of the branch (Figs. 29-31), the second balloon portion being inflated radially outwardly with respect to the catheter with the second diameter being a larger diameter than the first diameter of the first balloon and the third diameter of the 14third balloon (Figs. 29-32), the first diameter of the first balloon being greater than the diameter of the catheter (Figs. 29-32).
Davidson fails to disclose wherein said frame does not include pre-made side openings and wherein the first, second, and third balloon portions are separate balloons.
However, Weber teaches a stent frame (10) wherein a first area (bands 20 that surround main vessel portion; figs. 1-6) has a first expansion ratio such that said first area is configured to selectively expand in a radial direction to a first expanded configuration having a first diameter (diameter of the expanded main vessel portion) and a plurality of second areas (bands 20 that are in the bifurcated area; fig. 6) spaced about a circumference of a body of said frame, each second area of said plurality of second areas configured to selectively expand in the radial direction to a second expanded configuration having a second diameter different (diameter of expanded branch vessel portion that is greater than the expanded portion of the main vessel diameter) than the first diameter and at least partially defining an opening (opening of branch vessel) radially outward from said body of said frame when in the second expanded configuration (fig. 6); wherein the second band (a band of the second area) at least partially defines an opening selectively positionable about the circumference of said body of said frame with said body of said frame in a first orientation (fig. 6), said opening radially outward from a body of said frame, wherein the opening is oriented to provide flow communication into a branch (fig. 6); wherein said frame does not include pre-made side openings ([0069]; wherein any portion of the band 20 may be expanded into a side branch vessel; therefore the stent is not required to be placed with any specific rotational orientation with respect to the side branch vessel). The stent may simply be placed according to a proper lengthwise orientation and the serpentine band 20 portions that are consequently oriented with proximity to the side branch vessel may be expanded into the side branch vessel.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the stent of Davidson wherein said frame does not include pre-made side openings at the opening of the branch at taught by Weber in order to simply place the stent according to a proper lengthwise orientation without the need for any specific rotational orientation with respect to the side branch vessel, reducing user error while aligning the stent at the proper treatment site.
Modified Davidson discloses a single balloon (135) with three inflatable portions but fails to explicitly disclose first, second, and third balloons.
However, van Moorlegem teaches a device (balloon catheter 1) for expanding a stent (stent 15) with a catheter (core 2) and plurality of balloon portions, forming distinct balloons (5; fig. 1). The catheter includes spaces (gaps between balloon portions 5; fig. 1) between each balloon for the purpose of improving flexibility of the device so that the catheter will mimic the shape of the lumen it is being advanced through. This is especially beneficial when the catheter is traversing a tortuous, highly curved lumen path (column 7, lines 48-59).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the balloon portions of modified Davidson to be separate balloons as taught by van Moorlegem in order to enhance the overall flexibility of the balloon catheter, improving its ability to traverse curved lumens.

Claim(s) 2-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davidson et al. (US 2004/0267352 A1) in view of Weber et al. (US 2007/0233270 A1) in view of van Moorlegem et al. (US 6,776,771 B2), as applied to claim 1 above, and further in view of Newhauser et al. (US 2007/0270935 A1).
Regarding claims 2-5, modified Davidson discloses the invention as claimed, and further discloses wherein the first balloon (proximal balloon) has a cylindrical shape when inflated (Fig. 32 of Davidson), and the third balloon (distal balloon) has a cylindrical shape when inflated (Fig. 32), but fails to disclose wherein the second balloon has a spherical shape when inflated.
However, Newhauser teaches device (catheter 300; figs. 3A-B) for expanding a stent (stent) to treat a bifurcation within a body lumen ([0034]), the device comprising: a catheter (including at least guide tubes 310a-e) for delivering and positioning a stent to a bifurcation within a body lumen ([0034]; [0037]; it is noted that the "stent" is not positively claimed; therefore, particular limitations referring directly to the stent are not necessary as long as the catheter of the prior art is capable of functioning as claimed relative to the stent), the catheter having a diameter (diameter of guide tubes 310a-e; figs. 3A-B) and a first length (length of guide tube 310b, 310c, 310d) and a second length (length of guide tube 310a proximal to balloon; figs. 3A-3B) having an end (while the proximal end of the guide tube 310a is not shown, it is inherent that the guide tube 310a ends), a first balloon portion (distal cylindrical balloon portion) adjacent to the first length of the catheter and the first balloon portion having a first diameter and a first length (figs. 3A-B), a second balloon portion (inflatable structure 304) having a second diameter and a second length (figs. 3A-B), and a third balloon portion (proximal cylindrical balloon portion) between the second balloon portion (304) and the second length of the catheter (figs. 3A-B), and the third balloon portion (proximal cylindrical balloon portion) having a third diameter and a third length (figs. 3A-B) with each of the balloon portions being positioned adjacent to the stent (as all the balloon portions expand the stent; [0034]), each of the balloon portions for being inflated to a predetermined configuration to expand the stent ([0034]), wherein the second balloon (304) has a spherical shape when inflated (Figs. 3A-3B).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the second balloon of modified Davidson to be spherical when inflated in light of the teachings of Newhauser in order to expand the compliant central balloon portion radially in all directions to more effectively expand the stent into the branch vessel.

Claim(s) 6-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davidson et al. (US 2004/0267352 A1) in view of Weber et al. (US 2007/0233270 A1) in view of van Moorlegem et al. (US 6,776,771 B2), as applied to claim 1 above, and further in view of Williams (US 2007/0288082).
Regarding claims 6-7, Davidson modified fails to disclose a first marker positioned on the catheter adjacent to the first balloon to identify a location of the first balloon, a second marker positioned on the catheter adjacent to the second balloon to identify a location of the second balloon, and a third marker positioned on the catheter adjacent to the third balloon to identify a location of the third balloon.
However, Williams teaches a balloon catheter for deploying a stent at a bifurcation (abstract) that includes radiopaque markers (135-139; fig. 9) that are positioned throughout the balloon catheter so as to identify a location near the proximal portion of the balloon, near the distal portion of the balloon and near the central portion of the balloon, where the bifurcation takes place (fig. 9; [0096]) for the purpose of allowing placement of the balloon catheter to be discerned under fluorography.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the catheter of modified Davidson to include first, second and third radiopaque markers on the catheter adjacent the first balloon, the second balloon, and the third balloon, respectively, as taught by Williams in order to allow the user to properly track and align the balloon catheter to the desired treatment site under fluorography.

Claim(s) 8 and 12-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davidson et al. (US 2004/0267352 A1) in view of Weber et al. (US 2007/0233270 A1) in view of Newhauser et al. (US 2007/0270935 A1) in view of van Moorlegem et al. (US 6,776,771 B2).
Regarding claim 8, Davidson discloses a device for delivering and expanding a stent to treat a bifurcation within a body lumen comprising: a stent (stent 12; Fig. 5) comprising: an expandable frame (strut frame of stent 12) having a longitudinal axis (16), said frame comprising: a first member (at least one circumferential band of struts 24 towards proximal or distal ends of the stent; Fig. 5) comprising a plurality of substantially parallel bands (adjacent bands of longitudinal strut portions 25) spaced along a longitudinal axis (Fig. 5), each band of said plurality of parallel bands comprising a plurality of substantially parallel first struts (as struts 25 are substantially parallel with respect to each other) and a plurality of substantially parallel second struts (as struts 27 are substantially parallel with respect to each other) with said frame in a collapsed configuration (Fig. 5; [0062]), each second strut of said plurality of second struts coupled between adjacent first struts of said plurality of first struts defining a plurality of first cells and a plurality of opposing second cells to facilitate expansion of said frame towards an expanded configuration (Fig. 5), said frame comprising a first area (area surrounding branch) having a first expansion ratio (expanded ratio outside of branch of bifurcation) such that said first area is configured to selectively expand in a radial direction to a first expanded configuration having a first diameter (cylindrical diameter; Fig. 7), and a plurality of second areas (areas surrounding branch portion 30) spaced about a circumference of a body of said frame, each second area of said plurality of second areas having a second expansion ratio (expanded ratio at branch 30) that is different (larger) from the first expansion ratio such that each second area of said plurality of second areas is configured to selectively expand in the radial direction to a second expanded configuration having a second diameter different from the first diameter (Fig. 7) and at least partially define an opening (opening in stent at branch 4) radially outward from said body of said frame when in the second expanded configuration (Fig. 7), the opening oriented to provide flow communication 13into a branch extending from said body of said frame (Fig. 7); a plurality of second members (connectors 26) coupled to said first member (Fig. 5), said plurality of first cells and said plurality of second cells positioned between adjacent second members (26) of said plurality of second members, at least one second member of said plurality of second members comprising a plurality of third struts (zigzag struts of 26; [0062]; Fig. 5) defining a plurality of third cells and a plurality of opposing fourth cells (cells between zigzag struts of 26) to facilitate expansion of said frame (Fig. 5), wherein each third strut of said plurality of third struts is coupled to an adjacent third strut at an acute angle (due to the zigzag pattern of 26; Fig. 5) with said frame in the collapsed configuration (Fig. 5), said at least one second member (26) configured to expand in a longitudinal direction generally perpendicular to the radial direction to facilitate expansion of said frame along the longitudinal axis (Figs. 5, 7); and a catheter (catheter 131) for delivering and positioning the stent (12) to a bifurcation (4) within a body lumen (Fig. 29), the catheter having a diameter (Fig. 29) and a first length (length of catheter adjacent proximal cylindrical balloon portion) and a second length (length of catheter distal to distal cylindrical balloon portion; Fig. 29) having an end (distal end of catheter 131), a first balloon portion (proximal cylindrical portion of balloon 135) adjacent to the first length of the catheter and the first balloon portion having a first diameter and a first length (Fig. 32), a second balloon portion (137) having a second diameter and a second length (Fig. 32), and a third balloon portion (distal cylindrical portion of balloon 135) between the second balloon portion (137) and the second length of the catheter (at least in Fig. 29), and the third balloon portion (distal balloon portion) having a third diameter and a third length (Fig. 32), each of the balloon portions being positioned adjacent to the stent (Figs. 29-31), each of the balloon portions for being inflated to a predetermined configuration to expand the stent (Figs. 29-31), the second balloon portion for being positioned adjacent to the bifurcation with the second balloon portion being inflated radially to expand the cells of the stent in a radial direction and to form an opening in the stent adjacent to the bifurcation to facilitate better flow into a branch associated with the bifurcation to prevent or limit a compromise or a closure of the branch (Figs. 29-31), the second balloon portion being inflated radially outwardly with respect to the catheter with the second diameter being a larger diameter than the first diameter of the first balloon and the third diameter of the 14third balloon (Figs. 29-32), the first diameter of the first balloon being larger than the diameter of the catheter at the first length of the catheter (Figs. 29-32), and the third diameter of the third balloon portion be greater than the diameter of the catheter at the second length of the catheter (Figs. 29-32).
Davidson fails to disclose wherein said frame does not include pre-made side openings, wherein the catheter has a first space and a second space, the first space between the first balloon portion and the second balloon portion, the second space between the second balloon portion and the third balloon portion, wherein the second balloon portion is inflated radially around the entire diameter of the catheter without the use of a guide wire for locating or rotating a correct side of the second balloon portion adjacent to the bifurcation.
However, Weber teaches a stent frame (10) wherein a first area (bands 20 that surround main vessel portion; figs. 1-6) has a first expansion ratio such that said first area is configured to selectively expand in a radial direction to a first expanded configuration having a first diameter (diameter of the expanded main vessel portion) and a plurality of second areas (bands 20 that are in the bifurcated area; fig. 6) spaced about a circumference of a body of said frame, each second area of said plurality of second areas configured to selectively expand in the radial direction to a second expanded configuration having a second diameter different (diameter of expanded branch vessel portion that is greater than the expanded portion of the main vessel diameter) than the first diameter and at least partially defining an opening (opening of branch vessel) radially outward from said body of said frame when in the second expanded configuration (fig. 6); wherein the second band (a band of the second area) at least partially defines an opening selectively positionable about the circumference of said body of said frame with said body of said frame in a first orientation (fig. 6), said opening radially outward from a body of said frame, wherein the opening is oriented to provide flow communication into a branch (fig. 6); wherein said frame does not include pre-made side openings ([0069]; wherein any portion of the band 20 may be expanded into a side branch vessel; therefore the stent is not required to be placed with any specific rotational orientation with respect to the side branch vessel). The stent may simply be placed according to a proper lengthwise orientation and the serpentine band 20 portions that are consequently oriented with proximity to the side branch vessel may be expanded into the side branch vessel.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the stent of Davidson wherein said frame does not include pre-made side openings at the opening of the branch at taught by Weber in order to simply place the stent according to a proper lengthwise orientation without the need for any specific rotational orientation with respect to the side branch vessel, reducing user error while aligning the stent at the proper treatment site.
Modified Davidson fails to disclose wherein the catheter has a first space and a second space, the first space between the first balloon portion and the second balloon portion, the second space between the second balloon portion and the third balloon portion, wherein the second balloon portion is inflated radially around the entire diameter of the catheter without the use of a guide wire for locating or rotating a correct side of the second balloon portion adjacent to the bifurcation.
However, Newhauser teaches a device (catheter 300; figs. 3A-B) for expanding a stent (stent) to treat a bifurcation within a body lumen ([0034]), the device comprising: a catheter (including at least guide tubes 310a-e) for delivering and positioning a stent to a bifurcation within a body lumen ([0034]; [0037]; it is noted that the "stent" is not positively claimed; therefore, particular limitations referring directly to the stent are not necessary as long as the catheter of the prior art is capable of functioning as claimed relative to the stent), the catheter having a diameter (diameter of guide tubes 310a-e; figs. 3A-B) and a first length (length of guide tube 310b, 310c, 310d) and a second length (length of guide tube 310a proximal to balloon; figs. 3A-3B) having an end (while the proximal end of the guide tube 310a is not shown, it is inherent that the guide tube 310a ends), a first balloon portion (distal cylindrical balloon portion) adjacent to the first length of the catheter and the first balloon portion having a first diameter and a first length (figs. 3A-B), a second balloon portion (inflatable structure 304) having a second diameter and a second length (figs. 3A-B), and a third balloon portion (proximal cylindrical balloon portion) between the second balloon portion (304) and the second length of the catheter (figs. 3A-B), and the third balloon portion (proximal cylindrical balloon portion) having a third diameter and a third length (figs. 3A-B) with each of the balloon portions being positioned adjacent to the stent (as all the balloon portions expand the stent; [0034]), each of the balloon portions for being inflated to a predetermined configuration to expand the stent ([0034]), the second balloon portion for being positioned adjacent to the bifurcation with the second balloon portion being inflated radially around the entire diameter of the catheter to expand the stent in a radial direction and to form an opening in the stent adjacent to the bifurcation without use of a guide wire (wherein guide tubes 310a-e, herein interpreted as the claimed “catheter”, are used instead of a guide wire in this embodiment as guide tubes 310a-e are inserted into the lumen of the tubular member 308; [0037]) for locating or rotating a correct side of the second balloon portion (as the balloon 304 expands in all radial directions due to its spherical shape; figs. 3A-B) adjacent to the bifurcation to facilitate better flow into a branch associated with the bifurcation to prevent or limit a compromise or a 2closure of the branch (as the central compliant balloon 304 is structured to push against a portion of the stent to form an opening the stent at the branch vessel; [0034]), the second balloon portion being inflated radially outwardly with respect to the catheter with the second diameter being a larger diameter than the first diameter of the first balloon portion and the third diameter of the third balloon portion (figs. 3A-B), and the first diameter of the first balloon portion being larger than the diameter of the catheter at the first length of the catheter (figs. 3A-B), and the third diameter of the third balloon portion being greater than the diameter of the catheter at the second length of the catheter (figs. 3A-B).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the catheter of modified Davidson wherein the second balloon portion is inflated radially around the entire diameter of the catheter without the use of a guide wire for locating or rotating a correct side of the second balloon portion adjacent to the bifurcation as taught by Newhauser in order to expand the compliant central balloon portion radially in all directions to more effectively expand the stent into the branch vessel.
Newhauser teaches that the balloon portions are separate and adhered together along circumferences (306a, 306b; [0039]) but fails to disclose the catheter having a first space and a second space, the first space between first balloon portion and the second balloon portion, the second space between the second balloon portion and the third balloon portion.
However, van Moorlegem teaches a device (balloon catheter 1) for expanding a stent (stent 15) with a catheter (core 2) and plurality of balloon portions, forming distinct balloons (5; fig. 1). The catheter includes spaces (gaps between balloon portions 5; fig. 1) between each balloon for the purpose of improving flexibility of the device so that the catheter will mimic the shape of the lumen it is being advanced through. This is especially beneficial when the catheter is traversing a tortuous, highly curved lumen path (column 7, lines 48-59).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of modified Davidson to include spaces along the catheter between the balloon portions, as claimed, as taught by van Moorlegem in order to enhance the overall flexibility of the balloon catheter, improving its ability to traverse curved lumens.
Regarding claim 12, modified Davidson discloses the invention as claimed, and further discloses wherein the third diameter of the third balloon portion (distal cylindrical balloon) is greater than the diameter of the catheter (Figs. 29-32).
Regarding claims 13-16, modified Davidson discloses the invention as claimed, and further discloses wherein the first balloon (proximal balloon) has a cylindrical shape when inflated (Fig. 32 of Davidson), and the third balloon (distal balloon) has a cylindrical shape when inflated (Fig. 32), but fails to disclose wherein the second balloon has a spherical shape when inflated.
However, Newhauser teaches device (catheter 300; figs. 3A-B) for expanding a stent (stent) to treat a bifurcation within a body lumen ([0034]), the device comprising: a catheter (including at least guide tubes 310a-e) for delivering and positioning a stent to a bifurcation within a body lumen ([0034]; [0037]; it is noted that the "stent" is not positively claimed; therefore, particular limitations referring directly to the stent are not necessary as long as the catheter of the prior art is capable of functioning as claimed relative to the stent), the catheter having a diameter (diameter of guide tubes 310a-e; figs. 3A-B) and a first length (length of guide tube 310b, 310c, 310d) and a second length (length of guide tube 310a proximal to balloon; figs. 3A-3B) having an end (while the proximal end of the guide tube 310a is not shown, it is inherent that the guide tube 310a ends), a first balloon portion (distal cylindrical balloon portion) adjacent to the first length of the catheter and the first balloon portion having a first diameter and a first length (figs. 3A-B), a second balloon portion (inflatable structure 304) having a second diameter and a second length (figs. 3A-B), and a third balloon portion (proximal cylindrical balloon portion) between the second balloon portion (304) and the second length of the catheter (figs. 3A-B), and the third balloon portion (proximal cylindrical balloon portion) having a third diameter and a third length (figs. 3A-B) with each of the balloon portions being positioned adjacent to the stent (as all the balloon portions expand the stent; [0034]), each of the balloon portions for being inflated to a predetermined configuration to expand the stent ([0034]), wherein the second balloon (304) has a spherical shape when inflated (Figs. 3A-3B).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the second balloon of modified Davidson to be spherical when inflated in light of the teachings of Newhauser in order to expand the compliant central balloon portion radially in all directions to more effectively expand the stent into the branch vessel.

Claim(s) 9-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davidson et al. (US 2004/0267352 A1) in view of Weber et al. (US 2007/0233270 A1) in view of Newhauser et al. (US 2007/0270935 A1) in view of van Moorlegem et al. (US 6,776,771 B2), as applied to claim 8 above, and further in view of Williams (US 2007/0288082).
Regarding claims 9-11, Davidson modified fails to disclose a first marker positioned on the catheter adjacent to the first balloon to identify a location of the first balloon, a second radio opaque marker positioned on the catheter adjacent to the second balloon to identify a location of the second balloon, and a third marker positioned on the catheter adjacent to the third balloon to identify a location of the third balloon.
However, Williams teaches a balloon catheter for deploying a stent at a bifurcation (abstract) that includes radiopaque markers (135-139; fig. 9) that are positioned throughout the balloon catheter so as to identify a location near the proximal portion of the balloon, near the distal portion of the balloon and near the central portion of the balloon, where the bifurcation takes place (fig. 9; [0096]) for the purpose of allowing placement of the balloon catheter to be discerned under fluorography.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the catheter of modified Davidson to include first, second and third radiopaque markers on the catheter adjacent the first balloon, the second balloon, and the third balloon, respectively, as taught by Williams in order to allow the user to properly track and align the balloon catheter to the desired treatment site under fluorography.

Claim(s) 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newhauser et al. (US 2007/0270935 A1) in view of Jackson (US 7,658,744 B2).
Regarding claim 17, Newhauser discloses a device (300) for expanding a stent to treat a bifurcation within a body lumen (abstract), the device comprising: a catheter for delivering and positioning a stent to a bifurcation within a body lumen, the catheter (308) having a diameter (surrounding 310a-310e), a first balloon portion (at 310b) having a first diameter (Fig. 3A), a second balloon portion (304) having a second diameter (Fig. 3A), and a third balloon portion (at 310d) having a third diameter (Fig. 3A), the balloon portions being positioned adjacent to the stent (see for example, Figs. 6A-6B), the balloon portions for being inflated to a predetermined configuration to expand the stent by use of a fluid flowing through at least one inflation channel ([0037]-[0038]), the second balloon portion for being positioned adjacent to the bifurcation with the second balloon portion being inflated to expand the stent and to form an opening in the stent adjacent to the bifurcation to facilitate better flow into a branch associated with the bifurcation to prevent or limit a compromise or a closure of the branch (see for example, Figs. 6B-6C), the second balloon portion being inflated radially outwardly with respect to the catheter with the second diameter being a larger diameter that the first diameter of the first balloon portion and the third diameter of the third balloon portion (Fig. 3A).
Newhauser fails to disclose the first balloon portion having a first inflation channel, the second balloon portion having a second inflation channel, and the third balloon portion having a third inflation channel, instead the balloon portions are inflated by a common inflation lumen ([0037]).
However, Jackson teaches a catheter (10) comprising multiple balloon portions (20a-20e) wherein the multiple balloon portions may be inflated by a common inflation lumen, similar to that of Newhauser, or alternatively, the balloon portions may be inflated by separate inflation lumens (abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the balloon portions of Newhauser such that the first balloon portion having a first inflation channel, the second balloon portion having a second inflation channel, and the third balloon portion having a third inflation channel in light of the teachings of Jackson. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements by known methods with no change in their respective functions, and the combination would have yielded the predictable result of inflating the balloon portions.
Regarding claim 18, Newhauser modified discloses the invention as claimed above and Newhauser further discloses wherein the third diameter of the third balloon portion (at 310d) being greater than the diameter of the catheter (Fig. 3A).
Regarding claim 19, Newhauser modified fails to explicitly recite that the second balloon portion (304) is spherical in shape. However, as shown in Figures 3A-B, it appears that the central balloon portion (304) is substantially spherical in shape when inflated.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the second balloon portion of modified Newhauser to be spherical when inflated in light of the teachings of Newhauser in order to expand the compliant central balloon portion radially in all directions to effectively expand the stent into the branch vessel.
Regarding claim 20, Newhauser modified discloses the invention as claimed above and Newhauser further discloses wherein the first balloon portion (at 310b) has a cylindrical shape when inflated and the third balloon portion (at 310d) has a cylindrical shape when inflated (Fig. 3A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771